          Case 1:19-cv-03224-RJL Document 58 Filed 12/05/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 CHARLES M. KUPPERMAN,

                Plaintiff,

        v.
                                                         No. 19-cv-3224 (RJL)
 UNITED STATES HOUSE OF
      REPRESENTATIVES, et al.,

                Defendants.


       I, Elisabeth S. Theodore, hereby enter my appearance as counsel in the above-captioned

case for the United States House of Representatives, Speaker Nancy Pelosi, Chairman Adam

Schiff, Chairman Eliot Engel, and Chairwoman Carolyn B. Maloney. Please send all future

notices in this matter to me.

                                           Respectfully submitted,

                                           /s/ Elisabeth S. Theodore__
                                           Elisabeth S. Theodore (DC Bar No. 1021029)
                                           ARNOLD & PORTER KAYE SCHOLER LLP
                                           601 Massachusetts Avenue, N.W.
                                           Washington, DC 20001-3743
                                           (202) 942-5891
                                           elisabeth.theodore@arnoldporter.com


December 5, 2019
          Case 1:19-cv-03224-RJL Document 58 Filed 12/05/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I certify that on December 5, 2019, I caused the foregoing document to be filed via this
Court’s CM/ECF system, which I understand caused service on all registered parties.

                                                    /s/Elisabeth S. Theodore___
                                                    Elisabeth S. Theodore




                                                2
